United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2502
                                    ___________

Phillip Davis,                             *
                                           *
             Appellant,                    *   Appeal from the United States
                                           *   District Court for the
      v.                                   *   Western District of Missouri.
                                           *
David Dormire, et al.,                     *        [UNPUBLISHED]
                                           *
             Appellees.                    *

                                    ___________

                           Submitted: September 7, 2001
                               Filed: September 20, 2001
                                   ___________

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Phillip Davis, a Missouri inmate, was charged with several rule violations,
including assault, arson, and possessing an intoxicating substance. He was found guilty
on each of these charges and received time in administrative segregation. He grieved
the decisions but did not receive rulings on all of his grievances. He also was placed
in a strip cell on two occasions. Based on these allegations, Davis brought this 42
U.S.C. § 1983 action against various prison officials, alleging violations of his First,
Eighth, and Fourteenth Amendment rights. The district court1 dismissed Davis’s
complaint under 28 U.S.C. § 1915A, and Davis appeals. Upon careful de novo review
of the record, we affirm.

        Davis’s allegations do not establish (1) that his transfer to administrative
segregation “impose[d] atypical and significant hardship on [Davis] in relation to the
ordinary incidents of prison life” as is required to trigger due process protection, see
Sandin v. Connor, 515 U.S. 472, 484 (1995); (2) that prison officials knew of and
disregarded an excessive risk to Davis’s health and safety from his stays in the strip
cell, see Williams v. Delo, 49 F.3d 442, 445 (8th Cir. 1995); or (3) that any failure to
process his grievances actually prejudiced him, see Farver v. Vilches, 155 F.3d 978,
979-80 (8th Cir. 1998).

      Accordingly, we affirm. We deny Davis’s motion for appointment of counsel.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE SCOTT O. WRIGHT, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
HONORABLE WILLIAM A. KNOX, United States Magistrate Judge for the Western
District of Missouri.


                                          -2-